                                                                                 DEC ·1 1 2019
                                                                          CLERK U.S. DISTRICT COURT
                                                                         WEST. DIST. OF PENNSYLVANIA
                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT PENNSYLVANIA


IN RE:    DISPOSAL OF JUROR SELECTION RECORDS                           Misc. No. 06-211
          FOR 2010 MASTER AND QUALIFIED WHEELS



                                        ORDER

         AND NOW, this       ll~dayo~                      , 2019, in accordance with 28 U.S.C.

1868 and Volume 10, Chapter 6 of the Guide to Judiciary Policy, IT IS HEREBY ORDERED

AND DIRECTED that the juror selection records from the 2010 Master and Qualified wheels for

the Western District of Pennsylvania, including electronic juror records in the Jury Management

System, are to be disposed of in accordance with and as outlined in the Records Disposition

Schedule 2.B.2 (attached).




                                     Chief Judge, U.S. District Court
